Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 15-17 and 19-21 are under examination.
Withdrawal of Objections and/or Rejections
	The response and amendment filed 3/2/2021 are acknowledged. The objection and/or rejections not explicitly restated below are withdrawn. The following objections and/or rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-17 and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 is drawn to a process for fermenting a CO-containing gaseous substrate by introducing the substrate into a reactor vessel that contains a fermentation medium and fermenting the substrate with one or more acetogenic bacteria and substituting at least one or more chloride ions in the fermentation medium with an ion selected from hydroxide, acetate, carbonate, bicarbonate and mixtures thereof in an 
MPEP 2173.04 states the following regarding Breadth and indefiniteness of a claim:
Breadth of a claim is not to be equated with indefiniteness, in re Miller, 441 F.2d 889, 189 USPQ 597 (CCPA 1971); in re Gardner, 427 F.2d 788, 788, 188 USPQ 138, 140 (CCPA 1970) ("Breadth is not indefiniteness.’’). A broad claim is not indefinite merely because it encompasses a wide scope of subject matter provided the scope is clearly defined. But a claim is indefinite when the boundaries of the protected subject matter are not clearly delineated and the scope is unclear. For example, a genus claim that covers multiple species is broad, but is not indefinite because of its breadth, which is otherwise dear. But a genus claim that could be interpreted in such a way that it is not clear which species are covered would be indefinite (e.g., because there is more than one reasonable interpretation of what species are included in the claim).
	The claim has multiple interpretations and is it not clear which specie is covered.
The plain meaning of “substituting” is “to put or use in the place of another” or “to take the place of” such as in replacing (see Merriam-Webster website reference).
	One interpretation of the claim is that chloride ions are physically or chemically removed from the fermentation medium and then an ion selected from hydroxide, acetate, carbonate, bicarbonate and mixtures thereof is is/are added in its place.
	An alternative interpretation is that at the outset the fermentation medium is supplied with a source of ions selected from hydroxide, acetate, carbonate, bicarbonate and mixtures instead of a source of chloride ions such as ammonium chloride. Paragraph [0079] of the specification seems to support this interpretation:

    PNG
    media_image1.png
    182
    608
    media_image1.png
    Greyscale


Thus, the breadth of the claim covers conflicting interpretations and therefore is indefinite.
Claims 16, 17 and 19-21 are rejected because they are dependent claims that do not overcome the rejected claim from which they depend.
For the purposes of the application of prior art, the second interpretation will be adopted.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15, 17 and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative, under 35 U.S.C. 103, as obvious over Adams et al. (US 20100227377), as evidenced by Gaddy et al. (US 6368819).
Adams teaches a process for fermenting syngas by providing syngas to a reactor vessel that includes a fermentation medium and fermenting the syngas using an acetogenic bacteria (Abstract, [0001];Figure 1). Syngas is defined as a synthesis gas that is a mixture of CO and hydrogen ([0041]). Varying amounts of carbon dioxide can also be added ([0014]). The method is effective for producing ethanol at the range of 10 g/L-day ([0063]; instant claim 15). The syngas has a CO/CO2 ratio of at least about 0.75 or more (instant claim 17; see Examples 1-8). The pH was controlled by the addition of NaHCO3 ([0115]]). Thus, the medium contains bicarbonate ions (instant claim 15). 
Thus, the disclosure by Adams meets the limitations of “substituting” (“to put or use in the place of another” or “to take the place of” ) because the medium does not contain a chloride ion source and instead contains a source of bicarbonate ions.
In example 8, C. ljungdahlii C-01 was fermented with CO/CO2 to produce ethanol at a rate of 15-36 g/L-day [(0208]; instant claims 15 and 19). Gaddy (evidence document) teaches that the C-01 strain is identified by the ATCC accession number 55989 (col. 12, lines 50-55; instant claims 15 and 19). 
Table 2 (page 16) shows the cell density obtained from various runs where all of the cell density values are species that anticipate the claim range of greater than 2.0 g/ml (instant claim 20).
CO conversion to ethanol were 86% ([0142] and 88% ([0146]) in Example 2 (which are specie that anticipate the claimed range of between 5 and 99%; instant claim 21).
However, even if the reference does not teach substituting bicarbonate, acetate , carbonate or mixtures thereof for chloride ion, and there is no anticipation, the reference would, nevertheless, have rendered the claimed method obvious to one of ordinary skill in the art before the effective filing date of  the claimed invention in view of the fact that a source of chloride ion is not used in the fermentation medium.  Thus the claimed invention as a whole was clearly prima facie obvious especially in the absence of sufficient, clear, and convincing evidence to the contrary.
The reference is silent regarding the conductivity of the fermentation medium being 30 mS/cm or less (instant claim 15) but meets the claimed limitations regarding the method steps as well as the limitations of claim 17, 20 and 21 which are the result of the fermentation, which indicates that the claimed characteristics should be present in the prior art invention as also as those instantly claimed. In this case, burden is shifted to the Applicant to distinguish the instant invention over the prior art.
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed. In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph).
Response to Arguments
	Applicant describes the claimed process a one for controlling the conductivity during fermentation of a CO-containing gaseous substrate and notes the claim amendment regarding “substituting” chloride for the claimed ions which recognizes the problem of high conductivity levels that results in poor fermentation performance.
	Regarding the Adams reference, Applicant argues that Adams describes a fermentation medium but is silent on conductivity. Applicant asserts that Adams does not describe or suggest the claimed substitution process in an amount effective for providing a conductivity of about 30 mS/cm or less as claimed.
	Applicant asserts that Gaddy does not cure the alleged deficiencies of Adams as Gaddy does not describe conductivity or substituting chloride ions as claimed.
Examiner Response
	Applicant’s arguments have been considered but they are not persuasive.
In response to applicant's argument that neither Adams nor Gaddy recognize that “substituting” chloride for the claimed ions recognizes the problem of high conductivity levels that results in poor fermentation performance, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
	Responding to Applicant’s argument that Adams does not describe or suggest the claimed substitution process in an amount effective for providing a conductivity of about 30 mS/cm or less as claimed. It is noted that no effective amounts are claimed. Adams teaches the result of the prior art method which is effective for producing ethanol at the range of 10 g/L-day ([0063], as claimed. As production of ethanol in the amount of 10 g/L-day is a result of the fermentation, this indicates that the claimed characteristics (that is that the substituted ions are in an effective amount to maintain the conductivity in the claimed range, should be present in the prior art invention as also as those instantly claimed.
Claim Rejections - 35 USC § 103
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US 20100227377), as evidenced by Gaddy et al. (US 6368819).
The disclosure by Adams is discussed supra where the buffer is NaHCO3.
Adams does not specifically teach that the buffer is supplied as ammonium bicarbonate which would thus provide a nitrogen source (claim 16).
Adams additionally teaches that the NaHCO3 can be supplied as ammonium bicarbonate, sodium bicarbonate and/or potassium bicarbonate to maintain the pH ([0045]). The selection of ammonium bicarbonate is easily envisaged from the small genus of three species.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ ammonium bicarbonate as the buffer, and thus a nitrogen source, in the method of Adams. The ordinary artisan would have been motivated to do so because each compound is known to have the same function, to serve as a source of bicarbonate ion in order to maintain pH. Hence, the substitution is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another for a predictable result. The ordinary artisan would have had a reasonable expectation that one could successfully employ ammonium bicarbonate to maintain the pH of the ethanol processes of Adams because Adams teaches that they are functionally equivalent for doing so.
Applicant Argument
Applicant argues that neither Adams nor Gaddy teach or suggest the importance of conductivity in fermentations that would lead a person of ordinary skill in the art to substitute chloride ion for the claimed ions at levels needed for fermentations of CO-containing gaseous substrates.
Examiner Response
In response to applicant's argument that neither Adams nor Gaddy recognize that “substituting” chloride for the claimed ions recognizes the problem of high conductivity levels that results in poor fermentation performance, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Responding to Applicant’s argument that neither Adams nor Gaddy describe or suggest the claimed ions at levels needed for fermentations of CO-containing gaseous substrates, it is noted that no specific levels of the claimed ions are recited. Adams teaches the result of the prior art method which is effective for producing ethanol at the range of 10 g/L-day ([0063], as claimed. As production of ethanol in the amount of 10 g/L-day is a result of the fermentation, this indicates that the claimed characteristics (that is that the substituted ions are in an effective amount to maintain the conductivity in the claimed range, should be present in the prior art invention as also as those instantly claimed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508.  The examiner can normally be reached on Monday-Friday 8:30-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN M HANLEY/Primary Examiner, Art Unit 1653